                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 1 of 11


                                                               1   Eugene B. Chittock, SBN 214532
                                                                   Law Offices of Eugene B. Chittock
                                                               2   100 South Lassen Street
                                                               3   Susanville, CA 96130
                                                                   Telephone: (530) 257-9351
                                                               4   Facsimile: (530) 257-9359
                                                                   echittock@chittocklaw.com
                                                               5
                                                               6
                                                                   Attorneys for Plaintiffs, Anjanette & Rodney DeLong
                                                               7
                                                               8                          IN THE UNITED STATES DISTRICT COURT

                                                               9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

                                                              10
                                                              11   ANJANETTE DELONG individually; and           Case No.:
                                                                   RODNEY DELONG, by and through his
                                                              12   successor-in-interest ANJANETTE              COMPLAINT FOR DAMAGES
                                                                   DELONG,
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13                                                       1. Violation of Civil Rights –Eighth
                                                                                 Plaintiffs,                              Amendment
                                                              14                                                          (42 U.S.C. § 1983)
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                                          v.
                                                              15                                                       2. Negligence/Wrongful Death
                                                                   DOES 1 to 20, in their individual                      (Cal. Gov’t Code § 844.6(d))
                                                              16   capacities,
                                                                                                                       3. Violation of Civil Rights – Fourteenth
                                                              17                 Defendants.                              Amendment
                                                                                                                          (42 U.S.C. § 1983)
                                                              18
                                                              19
                                                                                                                [JURY TRIAL DEMANDED]
                                                              20
                                                              21          Plaintiffs allege as follows:
                                                              22
                                                                                               JURISDICTION, VENUE & PARTIES
                                                              23
                                                                      1. This case arises under Title 42 of the United States Code, Section 1983. Jurisdiction is
                                                              24
                                                                          conferred upon this Court by Title 28 of the United States Code, Sections 1331 and 1334.
                                                              25
                                                              26          In addition this Court has pendant and supplemental jurisdiction pursuant to Title 28 of

                                                              27          the United States Code, Section 1367 over the state law claims alleged in this complaint.
                                                              28



                                                                                                                   1

                                                                   COMPLAINT FOR DAMAGES
                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 2 of 11


                                                               1      2. The unlawful acts and practices alleged herein occurred in the County of Lassen, State of
                                                               2         California, within this judicial district. Therefore, venue lies in the United States Court
                                                               3
                                                                         for the Eastern District of California.
                                                               4
                                                                      3. Plaintiff Anjanette DeLong (“plaintiff”) is of the age of majority and a citizen of
                                                               5
                                                               6         California, residing in Placer County, California.

                                                               7      4. At all times relevant herein, co-plaintiff and decedent Rodney DeLong (“DeLong”) was a
                                                               8
                                                                         citizen of California, and prisoner in the custody of California Department of Corrections
                                                               9
                                                                         and Rehabilitation. At the time of his death, DeLong was incarcerated at High Desert
                                                              10
                                                                         State Prison (“HDSP”) in Susanville, California. Plaintiff, DeLong’s biological mother, is
                                                              11
                                                              12         DeLong’s successor-in-interest, and has standing to bring this action.
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13      5. This action encompasses a wrongful death action brought by plaintiff Anjanette DeLong
                                                              14
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                                         individually with respect to each claim for relief. Plaintiff Anjanette DeLong similarly
                                                              15
                                                                         pursues the federal Eighth Amendment claim for relief on a survival theory on behalf of
                                                              16
                                                              17         DeLong for pre-death pain, suffering and other damages DeLong would have asserted

                                                              18         had he survived.
                                                              19      6. State of California - Department of Corrections and Rehabilitation ("CDCR") is a
                                                              20         government entity authorized by law to establish certain departments responsible for
                                                              21         enforcing the law and protecting the welfare of citizens in the State of California. At all
                                                              22         times mentioned herein, CDCR was responsible for overseeing the operation,
                                                              23         management and supervision of HDSP, and certain unknown DOE defendants, employed
                                                              24         by CDCR as peace officers. CDCR promulgates policies and procedures that are
                                                              25         implemented at HDSP.
                                                              26      7. Plaintiff is informed and believes and thereon alleges that defendants DOES 1 to 20 are
                                                              27         individuals residing in the State of California and employed by CDCR as peace officers
                                                              28         at HDSP. At all relevant times, DOES 1-20 were acting in the course and scope of their


                                                                                                                   2

                                                                   COMPLAINT FOR DAMAGES
                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 3 of 11


                                                               1         employment, under the color of law as officers of CDCR. The true names of defendants
                                                               2         DOES 1 to 20 are presently unknown to plaintiff (collectively the “DOE defendants”).
                                                               3         Despite plaintiff’s efforts to obtain the specific identities of such CDCR officers prior to
                                                               4         filing suit, CDCR provided only heavily redacted reports surrounding DeLong’s death,
                                                               5         such that the names of the particular officers involved are not known to plaintiff. DOES 1
                                                               6         to 20 are correctional officers, sergeants, lieutenants, or other authorized employees of
                                                               7         CDCR. Plaintiff is informed and believes and thereon alleges that each of DOE
                                                               8         defendants is legally responsible in some manner for the events and damages referred to
                                                               9         herein and legally and proximately caused damage to plaintiff. When the true identities of
                                                              10         the DOE defendants are ascertained, plaintiff will seek leave of court to amend this
                                                              11         complaint. See, e.g., Bivens v. Six Unknown Named Agents of Federal Bureau of
                                                              12         Narcotics (1971) 403 U.S. 388, 390, fn. 2. All DOE defendants are sued in their
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13         individual capacities.
                                                              14      8. CDCR was at all relevant times operating, maintaining, managing and doing business as
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                              15         HDSP, a State owned and operated correctional and rehabilitation facility for men in
                                                              16         California, and as such assumed the responsibility of providing a Constitutionally
                                                              17         mandated level of safety to inmates housed within HDSP as wards of the State. Similarly,
                                                              18         CDCR was responsible for overseeing the day-to-day operations and security of the
                                                              19         prison. All of the acts complained of in the complaint were done and performed by the
                                                              20         DOE defendants as authorized agents, servants and/or employees acting within the course
                                                              21         and scope of their employments by CDCR. CDCR ratified all of the acts complained of
                                                              22         herein.
                                                              23                                   GENERAL ALLEGATIONS
                                                              24      9. At all relevant times, DeLong was imprisoned at HDSP in Susanville, California, serving
                                                              25         a sentence of nine years. At the time of his death on May 6, 2018, DeLong had 7-months
                                                              26         remaining on his sentence.
                                                              27
                                                              28



                                                                                                                   3

                                                                   COMPLAINT FOR DAMAGES
                                                                       Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 4 of 11


                                                               1       10. On May 6, 2018, DeLong was transferred to a new cell, as part of HDSP’s cell-
                                                               2          compaction process. The transfer to DeLong’s new cell, Z-161, took place at
                                                               3          approximately 12:30 p.m.
                                                               4       11. Plaintiff is informed and believes and thereon alleges that DeLong’s new cellmate,
                                                               5          Robert Stockton (“Stockton”), was a known Aryan Brotherhood† (“AB”)
                                                               6          associate/member, who had previous carried out violent attacks on behalf of the AB,
                                                               7          against its enemies. AB members are recruited from the prison population. For new
                                                               8          members, the AB has a policy of ‘blood in, blood out’: potential members must commit a
                                                               9          murder to gain full membership, and can only leave when they die. As part of the AB,
                                                              10          members are required to commit any criminal acts that the enterprise asks of them. AB
                                                              11          members pledge their lives to the enterprise. Plaintiff is informed and believes and
                                                              12          thereon alleges that Stockton gained AB membership no later than October 15, 2016,
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13          when he executed a murder at the request of the AB. The inmate murdered by Stockton,
                                                              14          Doug Maynard (“Maynard”), had become an AB target because he owed money at
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                              15          another prison, had a drug problem, and/or otherwise violated AB politics/code of
                                                              16          conduct. Stockton killed Maynard utilizing a knife, repeatedly stabbing Maynard in his
                                                              17          head and upper torso.
                                                              18       12. Plaintiff is informed and believes and thereon alleges that Stockton’s violent propensities
                                                              19          and status as an AB member/associate was known to defendants, and each of them, well
                                                              20          prior to the cell-compaction in which DeLong was placed with Stockton.
                                                              21       13. Plaintiff is informed and believes and thereon alleges that prior to the cell-compaction,
                                                              22          DeLong was considered an enemy of the AB that would be targeted for attack.
                                                              23          Defendants, and each of them, were aware of this.
                                                              24       14. Plaintiff is informed and believes and thereon alleges that the fundamental prerequisite to
                                                              25          a cell compaction/change is processing of the inmates contemplated to be house together
                                                              26          via the Strategic Offender Management System (“SOMS”). SOMS is the system utilized
                                                              27
                                                                   †
                                                                    The “Aryan Brotherhood” is a race-based gang formed in the California prison system around
                                                              28   1964 by white inmates who wanted to gain power and authority in prison.


                                                                                                                    4

                                                                   COMPLAINT FOR DAMAGES
                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 5 of 11


                                                               1         by CDCR to electronically monitor inmates’ files. During the cell compaction process,
                                                               2         correctional staff utilizes SOMS to determine whether inmates are suitable to be housed
                                                               3         together, and what sort of special needs/restrictions a particular inmate may have. SOMS
                                                               4         keeps track of information such as gang affiliations, violent propensities, housing
                                                               5         restrictions, and the like.
                                                               6      15. Plaintiff is informed and believes and thereon alleges that SOMS listed DeLong as an
                                                               7         enemy of the AB, and prevented him from being housed with anyone having AB ties.
                                                               8         Similarly, SOMS listed Stockton as a member/associate of the AB, with a known
                                                               9         propensity for violence, including the killing of Maynard. Had the cell compaction been
                                                              10         processed through SOMS, it would have been evident that DeLong and Stockton should
                                                              11         not be housed together.
                                                              12      16. Defendants, and each of them, knew that placing inmates together or otherwise making
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13         cell changes without processing the change through SOMS poses a serious and obvious
                                                              14         risk of harm to inmates, including DeLong. Given the various gang affiliations of inmates
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                              15         throughout California prisons and sensitive needs of other inmates, there is a substantial
                                                              16         and real risk of harm whenever inmates are rehoused/placed together without a
                                                              17         determination that they are compatible. Placing DeLong (a known AB enemy being
                                                              18         targeted by the AB) into an unsupervised cell with Stockton (a known AB
                                                              19         member/associate) created a heightened and substantial risk of harm to DeLong.
                                                              20      17. Defendant, and each of them, through their personal knowledge, positions at CDCR
                                                              21         and/or access to information (e.g., via SOMS) about HDSP inmates (including Stockton
                                                              22         and DeLong), had knowledge that Stockton posed a direct threat to other inmates given
                                                              23         his propensity for violence/prior attacks and association with the AB. Plaintiff is
                                                              24         informed and believes and thereon alleges that defendants, and each of them, possessed
                                                              25         knowledge that Stockton posed a direct and particularized threat to DeLong. This threat
                                                              26         to DeLong was compounded given his thin build (approx. 6 feet tall and 140 lbs) and
                                                              27         other risk factors.
                                                              28



                                                                                                                  5

                                                                   COMPLAINT FOR DAMAGES
                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 6 of 11


                                                               1      18. Defendants, and each of them, failed to take adequate measures to extinguish the threat
                                                               2         posed by Stockton, failed to adopt or implement adequate policies or procedures to
                                                               3         segregate violent persons such as Stockton from other inmates after learning of their
                                                               4         violent propensities, failed to adopt or implement adequate policies or procedures to
                                                               5         segregate AB members/associates such as Stockton from other known AB enemy
                                                               6         inmates, failed to supervise/search Stockton or cell Z-161 adequately, failed to train
                                                               7         correctional employees adequately, failed to adopt or implement policies to ensure
                                                               8         correctional employees had sufficient information about inmates when undertaking the
                                                               9         cell-compaction process, failed to warn DeLong of Stockton’s AB ties/violent
                                                              10         propensities, and otherwise failed to ensure that SOMS was utilized prior to any
                                                              11         contemplated cell changes. These acts of defendants, and each of them, were done in
                                                              12         conscious disregard of an excessive risk to DeLong’s health and safety.
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13      19. Plaintiff is informed and believes and thereon alleges that the planned attacks and
                                                              14         violence perpetrated by the AB against its enemies (such as DeLong) is longstanding,
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                              15         pervasive, and well-documented such that defendants, and each of them, knew that
                                                              16         placing DeLong with a member of the AB would pose a substantial risk to his health and
                                                              17         safety.
                                                              18      20. Plaintiff is informed and believes and thereon alleges that per HDSP/CDCR’s own
                                                              19         guidelines, DeLong was considered to be in danger of violent attacks by other inmates if
                                                              20         any AB member/associate was given access to him.
                                                              21      21. Sometime after placing DeLong in Z-161, DOE 1 realized that he and DOE 2 (the
                                                              22         officers who completed the cell change), failed to ensure that the cell compaction was
                                                              23         properly evaluated or processed by HDSP central control through SOMS. DOE 1 directed
                                                              24         other correctional staff to remove DeLong and place him in a holding cell pending further
                                                              25         inmate compatibility review by central control. By the time correctional staff reached cell
                                                              26         Z-161, they found Stockton blocking the door of the cell. When Stockton moved, officers
                                                              27         could see DeLong lying in a pool of blood from his torso to his head. Stockton dropped a
                                                              28         prison-manufactured weapon out of the food port in the cell door. Correctional staff



                                                                                                                   6

                                                                   COMPLAINT FOR DAMAGES
                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 7 of 11


                                                               1         removed Stockton and eventually began treatment of DeLong. DeLong suffered stab
                                                               2         wounds to his head, neck and eyes. DeLong was pronounced dead at 1:02 p.m. on May 6,
                                                               3         2018 as a result of his injuries.
                                                               4      22. As a direct and proximate result of defendants’ conduct, and the death of DeLong,
                                                               5         plaintiff sustained economic damages consisting of (1) the value of lost financial and
                                                               6         other support from decedent, (2) the value of gifts or benefits that decedent would have
                                                               7         provided, (3) the value of funeral and burial expenses, and (4) the reasonable value of
                                                               8         household services that the decedent would have provided.
                                                               9      23. As a direct and proximate result of defendants’ conduct, and the death of DeLong,
                                                              10         plaintiff sustained non-economic damages consisting of the loss of the DeLong’s love,
                                                              11         companionship, comfort, care, assistance, protection, affection, society, and moral
                                                              12         support.
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13                                   FIRST CLAIM FOR RELIEF
                                                                                              (Eighth Amendment -- 42 U.S.C. § 1983)
                                                              14
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                                                                     (Against All Defendants)
                                                              15      24. Plaintiff incorporates by reference each and every allegation of this complaint as though
                                                              16
                                                                         fully set forth herein.
                                                              17
                                                                      25. Title 42 of the United States Code, Section 1983 provides in pertinent part:
                                                              18
                                                                         Every person who, under color of any statute, ordinance, regulation, custom, or
                                                              19         usage of any State or Territory subjects, or causes to be subjected, any person of
                                                              20         the United States or other person within the jurisdiction thereof to the deprivation
                                                                         of any rights, privileges, or immunities secured by the Constitution and laws shall
                                                              21         be liable to the party injured in an action at law, suit at equity or other proper
                                                                         proceeding for redress.
                                                              22
                                                              23      26. The conduct complained of herein was undertaken pursuant to the policies, practices and

                                                              24         customs of the CDCR, an agency of the State of California, and was sanctioned and

                                                              25         approved by the individual DOE defendants.

                                                              26      27. Each defendant, acting under color of state law, through their own individual actions and

                                                              27         through their policies, practices and customs, deprived DeLong of rights, privileges, and

                                                              28         immunities secured by the Constitution and laws of the United States under the Eighth



                                                                                                                   7

                                                                   COMPLAINT FOR DAMAGES
                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 8 of 11


                                                               1         Amendment (made applicable to States via the Fourteenth Amendment), by subjecting
                                                               2         him, or allowing others to subject him, to cruel and unusual punishment.
                                                               3      28. Defendants knew that DeLong faced a serious risk of violent assaults and attacks by AB
                                                               4         members/associates, and inmates with violent propensities, because of DeLong’s status
                                                               5         as an enemy of the AB.
                                                               6      29. Despite knowing that DeLong faced a serious and substantial risk of violent attacks by
                                                               7         AB members/associates, the DOE defendants placed DeLong into a cell with a known
                                                               8         AB member/associate with a propensity for violence, Stockton.
                                                               9      30. Prior to placing DeLong into a cell with Stockton, the DOE defendants knew that there
                                                              10         was a substantial risk of violence when AB enemies are placed with AB
                                                              11         members/associates. By placing DeLong into a cell with Stockton, the DOE defendants
                                                              12         disregarded that obvious risk.
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13      31. DOE defendants were similarly aware that failing to search Stockton and/or cell Z-161
                                                              14         prior to placing DeLong into the cell created an obvious and substantial risk of harm. By
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                              15         placing DeLong into a cell with Stockton without conducting a proper search, the DOE
                                                              16         defendants consciously disregarded that risk.
                                                              17      32. As a direct and proximate cause of the aforementioned acts/failures to act of the DOE
                                                              18         defendants, DeLong and, in turn, plaintiff were injured as set forth above.
                                                              19      33. As the direct and proximate result of the DOE defendants’ actions, DeLong and plaintiff
                                                              20         have suffered, and will continue to suffer, physical, mental and emotional injury, all to an
                                                              21         extent and in an amount subject to proof at trial. Plaintiff has also incurred, and will
                                                              22         continue to incur, attorneys’ fees, costs and expenses, including those authorized by 42
                                                              23         U.S.C. § 1988, to an extent and in an amount subject to proof at trial.
                                                              24      34. Plaintiff is informed and believes and thereon alleges that the DOE defendants, and each
                                                              25         of them, acted with malice toward DeLong/plaintiff, or acted with a willful and conscious
                                                              26         disregard for the rights of DeLong/plaintiff in a despicable, vile, and contemptible
                                                              27         manner. Therefore, plaintiff is entitled to an award of punitive damages for the purpose
                                                              28         of punishing defendants and to deter them and others from such conduct in the future.



                                                                                                                   8

                                                                   COMPLAINT FOR DAMAGES
                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 9 of 11


                                                               1                                    SECOND CLAIM FOR RELIEF
                                                                              (Negligence Resulting In Wrongful Death – Cal. Gov’t Code § 844.6(d) & Cal.
                                                               2                                       Code Civ. Proc., § 377.60 )
                                                               3                                        (Against All Defendants)

                                                               4      35. Plaintiff incorporates by reference each and every allegation of this complaint as though
                                                               5         fully set forth herein.
                                                               6
                                                                      36. Defendants, and each of them, owed a duty imposed by law to use reasonable care in
                                                               7
                                                                         conducting themselves as peace officers and completing cell-compacting and housing
                                                               8
                                                               9         inmates.

                                                              10      37. Defendants and each of them failed to exercise the degree of care and caution that a
                                                              11
                                                                         reasonable and prudent person would exercise under like conditions and circumstances.
                                                              12
                                                                         Defendants failed to conform to a certain standard of conduct for the protection of
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13
                                                              14         DeLong against unreasonable risk of injury and death. This failure exposed plaintiff to an
                                    100 South Lassen Street
                                     Susanville, CA 96130




                                                              15         unreasonable risk of harm.
                                                              16      38. Defendants undertook the responsibility of providing correctional services to DeLong,
                                                              17
                                                                         including implementing a cell change, which defendants should have recognized as
                                                              18
                                                                         requiring a review of SOMS and/or other inmate records to determine DeLong’s
                                                              19
                                                              20         compatibility to be housed with Stockton. Similarly, defendants failed to properly

                                                              21         conduct a search of Stockton and/or cell Z-161 prior to placing DeLong there, thereby
                                                              22         allowing Stockton to possess an inmate manufactured weapon. As a result of defendants’
                                                              23
                                                                         failures to properly review SOMS/other inmate records, and failure to otherwise exercise
                                                              24
                                                                         reasonable care, DeLong suffered death, to his and plaintiff’s damage.
                                                              25
                                                              26      39. DeLong was particularly vulnerable in light of his incarceration and relied on defendants

                                                              27         (who had control over him), for protection from violent assault, which is not part of the
                                                              28



                                                                                                                  9

                                                                   COMPLAINT FOR DAMAGES
                                                                     Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 10 of 11


                                                               1         penalty that criminal offenders pay for their offenses against society.
                                                               2      40. On or about May 2, 2019, plaintiff submitted a Claim for Damages and Application to
                                                               3
                                                                         File a “Late” Claim to the State of California, Department of Corrections and
                                                               4
                                                                         Rehabilitation pursuant to the California Government Claims Act, Government Code
                                                               5
                                                               6         section 810, et seq. (the “claim”). On August 7, 2019, the application to file a late claim

                                                               7         was granted under Government Code section 911.6, but the underlying claim for damages
                                                               8
                                                                         was rejected due to complexity. Accordingly, plaintiff timely filed this state law claim
                                                               9
                                                                         within the requisite 6-months limitations period. Cal. Gov. Code, § 945.6.
                                                              10
                                                                                                 THIRD CLAIM FOR RELIEF
                                                              11
                                                                                           (Fourteenth Amendment -- 42 U.S.C. § 1983)
                                                              12                                    (Against All Defendants)
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13      41. Plaintiff incorporates by reference each and every allegation of this complaint as though

                                                              14
                                    100 South Lassen Street




                                                                         fully set forth herein.
                                     Susanville, CA 96130




                                                              15
                                                                      42. Defendants, and each of them, while acting under color of law, subjected DeLong, or
                                                              16
                                                                         caused DeLong to be subjected to the deprivation of his rights, privileges, or immunities
                                                              17
                                                              18         secured by the Eighth Amendment to the United States Constitution which resulted in the

                                                              19         death of DeLong, the son of plaintiff, without legal justification.
                                                              20      43. By doing the acts complained of in this complaint, defendants deprived plaintiff of her
                                                              21
                                                                         liberty interest under the Fourteenth Amendment to the United States Constitution in the
                                                              22
                                                                         companionship of her son DeLong. The death of DeLong was a direct result of
                                                              23
                                                              24         defendants’ conscious disregard of the likelihood of substantial harm to DeLong

                                                              25         unrelated to legitimate penological goals.
                                                              26                                      PRAYER FOR RELIEF
                                                              27
                                                                         WHEREFORE, plaintiffs pray for judgment against defendants as follows:
                                                              28



                                                                                                                  10

                                                                   COMPLAINT FOR DAMAGES
                                                                      Case 2:20-cv-00190-TLN-DB Document 1 Filed 01/27/20 Page 11 of 11


                                                               1      1. General damages according to proof, believed to be in excess of $3,000,000;
                                                               2      2. Special damages according to proof;
                                                               3
                                                                      3. Attorneys’ fees under 42 U.S.C. §1988 and any other appropriate statute;
                                                               4
                                                                      4. Punitive damages according to proof;
                                                               5
                                                               6      5. Costs of suit; and

                                                               7      6. Any other and further relief as this Court may deem appropriate.
                                                               8
                                                                   Date: January 24, 2020                      LAW OFFICES OF EUGENE B. CHITTOCK
                                                               9
                                                              10
                                                                                                               __________/s/__________________________
                                                              11                                               Eugene B. Chittock
                                                                                                               Attorney for Plaintiffs
                                                              12
LAW OFFICES OF EUGENE B. CHITTOCK




                                                              13
                                                              14
                                    100 South Lassen Street




                                                                                                   DEMAND FOR JURY TRIAL
                                     Susanville, CA 96130




                                                              15
                                                                         Plaintiffs hereby demand a trial by jury on all issues so triable.
                                                              16
                                                                   Date: January 24, 2020                      LAW OFFICES OF EUGENE B. CHITTOCK
                                                              17
                                                              18
                                                              19                                               __________/s/__________________________
                                                                                                               Eugene B. Chittock
                                                              20                                               Attorney for Plaintiffs
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28



                                                                                                                   11

                                                                   COMPLAINT FOR DAMAGES
